FILED
                                                                             JUN 14 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



GEORGE E. BARTON,                                Nos. 08-35339
                                                      08-35650
               Plaintiff - Appellant,
                                                 D.C. No. 2:06-cv-00109-FVS
  v.

GARY W. SEWELL and GARTON &                      MEMORANDUM *
ASSOCIATES, Realtors,

               Defendants - Appellees.



                    Appeals from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these related appeals, George E. Barton appeals pro se from the district

court’s judgment dismissing his diversity action for lack of personal jurisdiction.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

lack of personal jurisdiction, Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th

Cir. 2006), and we affirm.

      The district court properly concluded that the exercise of specific

jurisdiction over defendants would not be reasonable because the relevant factors

weigh strongly against such a finding. See Core-Vent Corp. v. Nobel Industries

AB, 11 F.3d 1482, 1487-90 (9th Cir. 1993) (discussing relevant factors).

      The district court also properly concluded that defendants were not subject

to general jurisdiction in Washington because defendants did not engage in “the

kind of continuous and systematic general business contacts that approximate

physical presence.” Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain

Co., 284 F.3d 1114, 1124 (9th Cir. 2002) (internal quotation marks and citation

omitted).

      Barton’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                  08-35650